        Case 1:17-cr-00213-CRC Document 123 Filed 04/15/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
              v.                                   :      Criminal No.: 17-CR-213 (CRC)
                                                   :
MUSTAFA MUHAMMAD MUFTAH                            :
AL-IMAM,                                           :
                                                   :
              Defendant.                           :

                       ORDER FOR RESPONSES TO CLASSIFIED
                   INFORMATION PROCEDURES ACT (CIPA) FILINGS

The parties shall adhere the following schedule regarding Defendant’s [108] CIPA § 5 Notice
and [109] Motion to Compel:


       April 18, 2019   Government’s CIPA § 5 and Motion to Compel Responses
                        (preliminary)

       April 23, 2019   Defendant’s CIPA § 5 Reply & Motion to Compel Reply

       April 29, 2019   Government’s CIPA § 6(a) Motions, any other related pretrial
                        motions

       May 2, 2019      Defendant’s CIPA § 6(a) Response

       May 3, 2019      CIPA § 6 Hearing (if necessary)




                                                          CHRISTOPHER R. COOPER
                                                          United States District Judge


Date: April 15, 2019
